— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Starkey, J.), rendered December 20, 1988, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the prosecutor committed reversible error by submitting to the jury that the crucial issue for it to consider was whether the police officers who testified for the People would jeopardize their careers by lying on the stand. The record indicates that the defendant did not object to this comment at trial on the ground now asserted on appeal. Accordingly, the claim is not preserved for appellate review (CPL 470.05 [2]; People v Medina, 53 NY2d 951). In any event, although the tactic employed by the prosecution is generally impermissible (see, People v Bonaparte, 98 AD2d 778), under these circumstances it was a fair response to the defense summation (see, People v Hernandez, 128 AD2d 637).
The contentions raised by the defendant in his supplemental pro se brief are either unpreserved for appellate review *135(CPL 470.05 [2]) or without merit. Thompson, J. P., Kunzeman, Sullivan and Harwood, JJ., concur.